DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 05/09/2022.
	Claims 1,3-9, 13,15-22,24,25 are currently pending and presented for examination.
Allowable Subject Matter
Claims1,3-9, 13,15-22,24,25 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
	regarding claim 1, prior art on record Balasubramanian et al.  (US Pub. No.: US 2018/0041696  ) discloses an intelligent photographing method implemented by a terminal (Para 63; Fig. 4; camera) , the method comprises:
extracting, one or more first tags from common data of a user, wherein the common data represents an identity feature of the user ( Para 54-63; . Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators; wherein user ‘s identity needs to be verified in order to have access to the camera network /cloud system ) ;
extracting, one or more second tags from photographing-related data of the user, wherein the photographing-related data represents a photographing preference of the user ( Para 57-62; 65, 71, 78, 81; contextual metadata; once the user snaps a candidate image, the input module 410 may separate the context metadata from the candidate image to be provided to the computer system/server 12. The context metadata may also be provided through the input module 410 by a user's own input;  usage of the contextual metadata to build analytical models based on multiple images (of, for example, the same subjects), and logic to select best fit (given the user's candidate image/current contextual metadata) for providing the appropriate image/metadata/configuration settings back to the user. The system chooses the best fit saved image/corresponding context metadata by various analytics (step 710), and including the various contextual settings and configurations as necessary to be provided to the user device (step 712). ) ;
determining, based on the one or more first tags and the one or more second tags, a third tag ( Para 82; Once the configuration and context settings are determined, the user is notified of the device recommendation(s) in step 714, and the device's setting(s) is changed (step 718). The user is then free to take a final image with the updated configuration settings now in place on his device (step 720); the recommended setting is decided based on context metadata and when user has access to the network/system; therefore the recommended setting can be a third tag determined based on previous context data and user access   ) ; 
        however, none of the prior art discloses “extracting,  based on a first mapping relationship, one or more first tags from common data of a user, wherein the common data represents an identity feature of the user, and , wherein the first mapping relationship comprises mapping between a plurality of groups of the common data and a plurality of the one or more first tags” in combination of other limitation in its claim. 
                Claims 3-9 are allowed as being dependent from claim 1. 
	Regarding claim 13, Balasubramanian et al. discloses an electronic device (  Figs. 1-4;  Para 41-48,60-72; camera and server  ) comprising: 

          a memory configured to store instructions ( Para 47; memory) ;
 and a processor  ( Para 45, 64, 79,  processor   used to perform image enhancement ) coupled to the memory, wherein the instructions cause the processor to be configured to:
        extract one or more first tags from common data of a user, wherein the common data represents an identity feature of the user (Para 54-63; . Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators; wherein user ‘s identity needs to be verified in order to have access to the camera network /cloud system) ; 
extract one or more second tags from photographing-related data of the user, wherein the photographing-related data represents a photographing preference of the user (Para 57-62; 65, 71, 78, 81; contextual metadata; once the user snaps a candidate image, the input module 410 may separate the context metadata from the candidate image to be provided to the computer system/server 12. The context metadata may also be provided through the input module 410 by a user's own input;  usage of the contextual metadata to build analytical models based on multiple images (of, for example, the same subjects), and logic to select best fit (given the user's candidate image/current contextual metadata) for providing the appropriate image/metadata/configuration settings back to the user. The system chooses the best fit saved image/corresponding context metadata by various analytics (step 710), and including the various contextual settings and configurations as necessary to be provided to the user device (step 712).);
 determine, based on the one or more first tags and the one or more second tags, a third tag (Para 82; Once the configuration and context settings are determined, the user is notified of the device recommendation(s) in step 714, and the device's setting(s) is changed (step 718). The user is then free to take a final image with the updated configuration settings now in place on his device (step 720); the recommended setting is decided based on context metadata and when user has access to the network/system; therefore the recommended setting can be a third tag determined based on previous context data and user access  ); 
take a picture (Para 82; take a final image); and adjust, based on a picture quality effect parameter set corresponding to the third tag, a picture quality of the picture (Fig. 8;  IES examines the final image and determines whether the final image is worth storing in the repository for future use/reference. If so, the IES updates the repository with appropriate metadata (step 824). IES does an evaluation of the camera settings recommended and the corresponding image quality in step 826, following. In step 828, the user, optionally, requests for a post-photography image enhancement function. In step 830, the image is digitally altered to match the quality of a pre-stored image. In a final step 832, the final, final image is sent down to the user's camera.).
         however, none of the prior art discloses “extracting, based on a first mapping relationship, one or more first tags from common data of a user, wherein the common data represents an identity feature of the user, and , wherein the first mapping relationship comprises mapping between a plurality of groups of the common data and a plurality of the one or more first tags” in combination of other limitation in its claim.            
           Claims 15-21 are allowed as being dependent from claim 13.
	Regarding claim 22, the subject matter disclosed in claim 22 is similar to the subject matter disclosed in claim 13; therefore, claim 22 is rejected for the same reasons as set forth in claim 13 (Balasubramanian et al.; Para 45, 64, 79, processor   used to perform image enhancement; Para 47; memory).
                Claims 24,25 are allowed as being dependent from claim 23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696